Case: 17-40336      Document: 00514326250         Page: 1    Date Filed: 01/29/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-40336
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 29, 2018
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JULIO ADOLIO RIVERA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 3:15-CR-14-1


Before HIGGINBOTHAM, JONES, SMITH, Circuit Judges.
PER CURIAM: *
       Julio Adolio Rivera appeals his guilty plea conviction for possession with
intent to distribute more than 500 grams of a mixture or substance containing
a detectable amount of cocaine in violation of 18 U.S.C. § 2; 21 U.S.C.
§§ 841(a)(1), (b)(1)(B)(ii). Rivera argues that the factual basis was insufficient
to support his guilty plea conviction because the Government failed to meet its




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40336   Document: 00514326250     Page: 2   Date Filed: 01/29/2018


                                No. 17-40336

obligation to prove that he knew the type and quantity of drug involved in his
offense.
      As Rivera concedes, his argument is foreclosed by United States v.
Betancourt, 586 F.3d 303, 308-09 (5th Cir. 2009), which held that Flores-
Figueroa v. United States, 556 U.S. 646 (2009), did not overturn United States
v. Gamez-Gonzalez, 319 F.3d 695 (5th Cir. 2003), and that the Government is
not required to prove knowledge of drug type and quantity as an element of a
drug offense.
      Accordingly, Rivera’s motion for summary disposition is GRANTED, and
the judgment is AFFIRMED.




                                      2